IN THE SUPREME COURT OF THE STATE OF DELAWARE

MATTERPORT, INC., and                   §
MATTERPORT OPERATING, LLC,              §
                                        §      No. 43, 2022
      Defendants Below, Appellants,     §
                                        §
      v.                                §      Court Below: Court of Chancery
                                        §      of the State of Delaware
WILLIAM J. BROWN,                       §
                                        §
      Plaintiff Below, Appellee.        §      C.A. No. 2021-0595


                               Submitted: July 13, 2022
                                Decided: July 27, 2022

Before SEITZ, Chief Justice, VALIHURA, and TRAYNOR, Justices.

                                      ORDER

      This 27th day of July 2022, having considered this matter on the briefs and oral

arguments of the parties and the record below, and having concluded that the same should

be affirmed on the basis of and for the reasons assigned by the Court of Chancery in its

Post-Trial Memorandum Opinion Regarding Count I, dated January 10, 2022 and the Order

and Partial Final Judgment dated January 12, 2022;

      NOW THEREFORE IT IS ORDERED that the decision and judgment of the Court

of Chancery be and the same hereby are AFFIRMED.



                                        BY THE COURT:

                                        /s/ Karen L. Valihura
                                        Justice